IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

NAVY FEDERAL CREDIT UNION, )
Plaintiff,
V. Case No. 1:18-cv-1424 (AJT/TCB)
LTD FINANCIAL SERVICES, L.P., et al.,
Defendants.
)
ORDER

 

This matter is before the Court on the Report & Recommendation (Doc. 180] of the
Magistrate Judge recommending that Plaintiff Navy Federal Credit Union’s Motion for Rule 11
Sanctions Against Defendant Advantage Assets II, Inc. [Doc. 167] be denied. The Magistrate
Judge advised the parties that objections to Report and Recommendations must be filed within
fourteen days of service and that failure to object waives appellate review. No objections have
been filed. Having conducted a de novo review of the record, the Court adopts and incorporates
the findings and recommendations of the Magistrate Judge. Accordingly, it is hereby

ORDERED that the Report & Recommendation [Doc. 180] be, and the same hereby is,
ADOPTED; and it is further

ORDERED that Plaintiff Navy Federal Credit Union’s Motion for Rule 11 Sanctions

Against Defendant Advantage Assets II, Inc. [Doc. 167] be, and the same hereby is, DENIED.
The Clerk is directed to forward copies of this Order to all counsel of record.

f )
Anthony J. Trph¢y /
United States/Dfétrict Judge

Alexandria, Virginia
May 21, 2019

MN
